Citation Nr: 0010805	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-12 090A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals October 5, 1961 decision to 
deny an appeal for restoration of service connection by 
aggravation for bilateral pes planus. 

2.  Whether there was CUE in the Board of Veterans' Appeals 
October 5, 1961 decision to deny an appeal for restoration of 
service connection for neuropsychiatric disorder. 


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1944.  

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in an October 5, 
1961 Board decision.  In a letter from the veteran's 
representative, received on April 5, 1999, the veteran 
claimed that there was CUE in VA's decision to sever service 
connection for a anxiety neurosis and pes planus, and that 
the October 5, 1961 Board decision was clearly and 
unmistakably erroneous in not restoring service connection 
for these disabilities.  See 38 C.F.R. § 20.1404(e) (1999).


FINDING OF FACT

The October 5, 1961 Board decision, that a May 1944 grant of 
service connection for bilateral pes planus and a 
neuropsychiatric disorder was clearly and unmistakably 
erroneous, had a tenable basis for support of the decision, 
was adequately supported by the evidence then of record, and 
was not undebatably erroneous.


CONCLUSION OF LAW

The October 5, 1961 Board decision, which denied an appeal 
for restoration of service connection for bilateral pes 
planus and a neuropsychiatric disorder, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 38 
C.F.R. §§ 20.1400-20.1411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  Examples of situations that are not clear 
and unmistakable error include, but are not limited to, a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 1403(d)(3).

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.  (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).  More specifically, 
it was observed that Congress intended that VA adopt the 
Court's interpretation of the term "clear and unmistakable 
error."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of clear and unmistakable error."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE in RO rating decisions, 
such as Fugo v. Brown, 6 Vet. App. 40 (1993).  As stated by 
the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo, 6 Vet. App. 
at 43.  A disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

In this case, the October 5, 1961 Board decision, in denying 
the appeal for restoration of service connection for 
bilateral pes planus and an anxiety disorder, entered the 
findings of fact that: the neuropsychiatric disorder was 
present at service entrance; symptoms continued in service; 
symptoms prior to and during service were similar; there was 
no increase in neuropsychiatric disorder in service; second 
degree pes planus was present at induction; no treatment was 
administered for pes planus during service and third degree 
pes planus was reported during and after service; the 
difference in description of the foot disability at 
enlistment and separation is a diagnostic variation and does 
not in itself show increase.  The Board entered the 
conclusions of law that: a neuropsychiatric disorder and pes 
planus existed prior to service; the evidence clearly and 
unmistakably established that the neuropsychiatric disorder 
and pes planus were not aggravated by service; and the May 
1944 grant of service connection for neuropsychiatric 
disorder and pes planus was clearly and unmistakably 
erroneous. 

Pursuant to his motion for CUE, through his representative 
(in a brief submitted in November 1999 and in a previous July 
1998 motion for reconsideration), the veteran has presented 
his contentions regarding CUE in the October 1961 Board 
decision.  The veteran contends that, at the time of the 
decision in May 1944 to grant service connection for pes 
planus and an anxiety disorder, there was evidence to support 
the findings that an anxiety disorder did not preexist 
service but was incurred during service, and that preexisting 
second degree pes planus and (preexisting) mild anxiety 
disorder were aggravated by service.  He contends that, 
because there was evidence to support findings of incurrence 
and aggravation in service, the May 1944 grant of service 
connection for neuropsychiatric disorder and pes planus was 
not clearly and unmistakably erroneous.  The undersigned 
Board Member points out that the Board addressed that issue 
in its 1961 decision, and now the question in issue on the 
present motion before the Board is whether the Board's 
determination in 1961 was clearly and unmistakably erroneous.  
That is, whether the 1961 decision was undebatedly erroneous 
in that there was no tenable basis to support the decision.  

With regard to pes planus, the evidence supporting a finding 
of aggravation is asserted to be that whereas at service 
entrance preexisting pes planus had only been clinically 
evaluated as second degree and asymptomatic, the clinical 
findings at service separation recorded the veteran's 
bilateral pes planus as third degree and symptomatic.  
However, this is not an accurate statement of the evidence 
recorded at the time of hospitalization prior to separation 
from service.  There was no mention then or at any other time 
during service that the bilateral pes planus was symptomatic.  
The fact is that the veteran had no complaints during service 
referable to his feet , and his feet required no treatment or 
special care during service.  At the time of the May 1944 
rating decision to grant service connection for bilateral pes 
planus on the basis of aggravation in service, the evidence 
only included a service entrance examination noting 
preexisting bilateral second degree pes planus which was 
asymptomatic, and notations in service that the feet 
reflected third degree pes planus.  The veteran's only 
complaints in service were directed to his psychiatric status 
and the dysfunctional findings in service dealt with his 
nervous condition, not his pes planus.  It was not until May 
1946 that his pes planus was described by a physician as 
symptomatic.  Clearly then the Board in 1961 had at least a 
reasonable or tenable basis for its holding that service 
connection for pes planus was not warranted and that the 
original grant had been clearly erroneous.  

With regard to an anxiety disorder, the evidence supporting a 
finding of service incurrence is alleged to be that the 
symptoms prior to service were different than symptoms in 
service or after service.  Also with regard to an anxiety 
disorder, the evidence supporting a finding of aggravation 
during service is asserted to be that at service separation 
the veteran had severe chronic anxiety manifested by 
apprehension, tenseness, depression, tremulousness, emotional 
instability, and multiple psychosomatic complaints, whereas 
at service entrance he was only noted to have had mild 
anxiety.  

At the time of the May 1944 rating decision to grant service 
connection for anxiety neurosis on the basis of incurrence in 
service, the evidence included a service entrance examination 
in December 1943 at which the veteran reported preexisting 
anxiety, diagnosed as mild anxiety, not considered 
disqualifying.  In service in 1944 the veteran reported a 
history of multi-year preexisting headaches, which were 
symptomatic with his nervousness.  At service separation, the 
veteran was diagnosed with severe psychoneurosis, anxiety 
state, of undetermined cause, which existed prior to entry, 
and did not improve during service.  A medical board 
concluded that the veteran was totally unfit for military 
service and should be discharged for psychoneurosis, anxiety 
state, severe, cause undetermined, manifested by 
apprehension, tenseness, depression, tremulousness, emotional 
instability, inadequate personality, and multiple 
psychosomatic complaints.  The medical board determined that 
the condition existed prior to service and was not aggravated 
in service.  

The clinical data recorded during service provided an 
adequate basis for the Board's decision in 1961 that the 
veteran had emotional problems prior to service and that his 
psychiatric condition had not been aggravated during service.  
The Board noted in 1961 that the symptoms in  service were 
similar to those the veteran had prior to service.  The 
medical board's determination provided support for the 
Board's decision.  While one may disagree now with the 
Board's interpretation of the evidence in 1961, such 
disagreement falls far short of establishing clear and 
unmistakable error.  In other words, the Board in ruling on 
the veteran's present motion does not find that the Board in 
1961 made findings which were patently or undebatedly 
erroneous and not supported by evidence.  

To sum up, the veteran now disagrees with the result in the 
Board's October 5, 1961 decision, which found the original 
grant of service connection in May 1944 for pes planus and 
anxiety neurosis to be clearly and unmistakably erroneous.  
However, a disagreement as to how the facts were weighed or 
evaluated cannot constitute CUE.  38 C.F.R. § 20.1403(d).  In 
order to support a claim for CUE, the burden is on the 
veteran to set forth clearly and specifically the alleged 
clear and unmistakable error, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  § 20.1404(b).  The Board finds that 
the veteran has not met this burden.  For these reasons, the 
Board now finds that the Board's October 5, 1961 denial of an 
appeal for restoration of service connection by aggravation 
for bilateral pes planus and neuropsychiatric disorder was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1400-20.1411. 



ORDER

The Board decision of October 5, 1961, to deny an appeal for 
restoration of service connection by aggravation for 
bilateral pes planus, not having involved CUE, the motion is 
denied. 

The Board decision of October 5, 1961, to deny an appeal for 
restoration of service connection for anxiety neurosis, not 
having involved CUE, the motion is denied.


		
	BRUCE KANNEE
Member, Board of Veterans' Appeals


 


